DETAILED ACTION
This is an Office action based on application number 13/260,908 filed 28 September 2011, which is a national stage entry of PCT/JP2010/055708 filed 30 March 2010, which claims priority to JP 2009-082329 filed 30 March 2009. Claims 1 is pending.
Amendments to the claims, filed 20 July 2022, have been entered into the above-identified application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 20 July 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Withdrawn Rejections
The 35 U.S.C. §112 (pre-AIA ), first paragraph, rejection of claims 1 and 3, made of record in the previous Office action is withdrawn because the Patent Trial Board did not sustain the rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malhotra (US Patent No. 4,576,869) (Malhotra) in view of Matsuoka et al. (US Patent Application Publication No. US 2008/0207859 A1) (Matsuoka).

Regarding instant claim 1, Malhotra discloses a non-melt-fabricable (i.e., non-melt-secondary processability) polytetrafluoroethylene fine powder resin having a standard specific gravity of 2.160 or less, a primary particle size between 0.15 and 0.3 microns, and a stress relaxation time of at least 400 seconds (col. 1, lines 34-55). Malhotra further discloses the stress relaxation time is determined by using a stretched beading obtained by stretching a beading formed by paste extruding a preform through an orifice 2.4 mm in diameter (col. 6, lines 15-45).
	Malhotra further discloses a method of preparing the polytetrafluoroethylene comprising mildly agitating a dispersing agent to produce small colloidal particles dispersed in an aqueous reaction medium (col. 2, lines 28-37), which is construed to meet the claimed emulsion polymerization.
	Malhotra further discloses that a tetrafluoroethylene monomer is admixed with an aqueous medium containing a dispersant and polymerization initiator (col. 3, lines 61-65).
	Said dispersing agents are fluorinated carboxylates containing 7-20 carbon atoms, such as ammonium polyfluorocarboxylates (col. 4, lines 7-11).
	Malhotra discloses that said polymerization initiator is potassium permanganate provided with oxalic acid to form a redox couple (col. 4, lines 42-51).
	Malhotra discloses that the amount of initiator used varies depending on the molecular weight of the product and is generally in the amount of 0.1-100 ppm based on aqueous charge (col. 4, lines 53-56). Malhotra further disclose that SSG (standard specific gravity) is a means of measuring the molecular weight of the polymer produced (col 4, lines 39-41).
	Malhotra does not explicitly disclose the amount of initiator relative to the final polytetrafluoroethylene yield.
However, the claim language “wherein the polytetrafluoroethylene is obtainable using the redox initiator” suggests a product by process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.
In the instant case, Malhotra discloses the same potassium permanganate/oxalic acid redox initiator system as required by the claim. Further, it is not readily clear how or if the amount of initiator differentiates the claimed composition from that of Malhotra.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that Malhotra meets the redox initiator requirements of the claimed composition, Malhotra meets the product-by-process limitation regarding the amount of initiator of the instant claim.
	Alternatively, both Malhotra (col 4, lines 53-56) and Applicant’s original disclosure (Specification at page 16, paragraph [0071]) indicate that the amount of initiator controls the molecular weight of the target polytetrafluoroethylene. Furthermore, both Malhotra (col. 4, lines 39-41) and Applicant’s original disclosure (Specification at pages 14-15, paragraph [0064]) teach that standard specific gravity measures molecular weight, and both Malhotra (col. 1, lines 41-42) and the instant claim require a standard specific gravity of less than 2.160. Therefore, one of ordinary skill in the art would readily understand that both Malhotra and the instant claim desire a polytetrafluoroethylene product having the same molecular weight and would achieve said weight through an optimization of the amount of initiator.
Since the instant specification is silent to unexpected results, the specific amount of initiator is not considered to confer patentability to the claims. As molecular weight is a variable that can be modified, among others, by adjusting the amount of initiator, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of initiator in Malhotra to obtain the desired molecular weight (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Malhotra does not explicitly disclose the specific amount of the specific fluorinated surfactant and the break strength of the polytetrafluoroethylene.
	However, Matsuoka discloses a fluororesin having a low residual amount of fluorinated emulsifier (Title), wherein the fluororesin is obtained by emulsion polymerizing a fluorinated monomer in an aqueous medium containing a fluorinated emulsifier of the formula CF3CF2OCF2CF2OCF2COONH4 (page 1, paragraph [0013]), which has a LogPOW of 3.13 (page 5, TABLE 1).
	Matsuoka further discloses that the amount of fluorinated emulsifier ranges from 100 to 100,000 ppm based on the final yield of PTFE (paragraph [0024]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
Alternatively, the language “wherein the polytetrafluoroethylene is obtainable using the fluorinated surfactant” suggests a product by process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.
In the instant case, Matsuoka discloses the same fluorinated emulsifier required by the claim. Further, it is not readily clear how or if the amount of fluorinated emulsifier differentiates the claimed composition from that of the prior art combination.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that Matsuoka meets the fluorinated emulsifier requirements of the claimed, Matsuoka meets the product-by-process limitation regarding the amount of initiator of the instant claim.
Matsuoka teaches that when the particular fluorinated emulsifier is used in the production of a fluororesin, a low residual amount of the fluorinated emulsifier is left in the final product, which makes the product useful in fields (e.g., semiconductors and medical equipment) that are required to have particularly high purity and excellent in environmental and sanitary viewpoints; furthermore, the specific emulsifier has a low bioaccumulation potential, which makes it further excellent in environment and sanitary viewpoints (pages 1-2, paragraph [0014]).
	 At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the fluorinated carboxylate dispersing agent of Malhotra with the fluorinated emulsifier of the formula CF3CF2OCF2CF2OCF2COONH4 of Matsuoka. The motivation for doing so would have been that PTFE resins made with the specific fluorinated emulsifier exhibit greater purity due to a lower residual amount of emulsifier in the final product. Further, PTFE resins made with the specific fluorinated emulsifier exhibit excellent environmental and sanitary properties due to the low bioaccumulation of the specific fluorinated emulsifier.
	While the prior art combination does not explicitly disclose the claimed break strength, the prior art combination encompasses compositions substantially identical to those of the instant application and as claimed. Therefore, one of ordinary skill in the art would expect them to have the same properties including the claimed break strength. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Matsuoka with Malhotra to obtain the invention as specified by the instant claim.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malhotra in view of Tsuda et al. (US Patent Application Publication No. US 2007/0135558 A1) (Tsuda).

Regarding instant claim 1, Malhotra discloses a non-melt-fabricable (i.e., non-melt-secondary processability) polytetrafluoroethylene fine powder resin having a standard specific gravity of 2.160 or less, a primary particle size between 0.15 and 0.3 microns, and a stress relaxation time of at least 400 seconds (col. 1, lines 34-55). Malhotra further discloses the stress relaxation time is determined by using a stretched beading obtained by stretching a beading formed by paste extruding a preform through an orifice 2.4 mm in diameter (col. 6, lines 15-45).
	Malhotra further discloses a method of preparing the polytetrafluoroethylene comprising mildly agitating a dispersing agent to produce small colloidal particles dispersed in an aqueous reaction medium (col. 2, lines 28-37), which is construed to meet the claimed emulsion polymerization.
	Malhotra further discloses that a tetrafluoroethylene monomer is admixed with an aqueous medium containing a dispersant and polymerization initiator (col. 3, lines 61-65).
	Said dispersing agents are fluorinated carboxylates containing 7-20 carbon atoms, such as ammonium polyfluorocarboxylates (col. 4, lines 7-11).
	Malhotra discloses that said polymerization initiator is potassium permanganate provided with oxalic acid to form a redox couple (col. 4, lines 42-51).
	Malhotra discloses that the amount of initiator used varies depending on the molecular weight of the product and is generally in the amount of 0.1-100 ppm based on aqueous charge (col. 4, lines 53-56). Malhotra further disclose that SSG (standard specific gravity) is a means of measuring the molecular weight of the polymer produced (col 4, lines 39-41).
	Malhotra does not explicitly disclose the amount of initiator relative to the final polytetrafluoroethylene yield.
However, the claim language “wherein the polytetrafluoroethylene is obtainable using the redox initiator” suggests a product by process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.
In the instant case, Malhotra discloses the same potassium permanganate/oxalic acid redox initiator system as required by the claim. Further, it is not readily clear how or if the amount of initiator differentiates the claimed composition from that of Malhotra.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that Malhotra meets the redox initiator requirements of the claimed composition, Malhotra meets the product-by-process limitation regarding the amount of initiator of the instant claim.
	Alternatively, both Malhotra (col 4, lines 53-56) and Applicant’s original disclosure (Specification at page 16, paragraph [0071]) indicate that the amount of initiator controls the molecular weight of the target polytetrafluoroethylene. Furthermore, both Malhotra (col. 4, lines 39-41) and Applicant’s original disclosure (Specification at pages 14-15, paragraph [0064]) teach that standard specific gravity measures molecular weight, and both Malhotra (col. 1, lines 41-42) and the instant claim require a standard specific gravity of less than 2.160. Therefore, one of ordinary skill in the art would readily understand that both Malhotra and the instant claim desire a polytetrafluoroethylene product having the same molecular weight and would achieve said weight through an optimization of the amount of initiator.
Since the instant specification is silent to unexpected results, the specific amount of initiator is not considered to confer patentability to the claims. As molecular weight is a variable that can be modified, among others, by adjusting the amount of initiator, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of initiator in Malhotra to obtain the desired molecular weight (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Malhotra does not explicitly disclose the specific amount of the specific fluorinated surfactant and the break strength of the polytetrafluoroethylene.
	However, Tsuda discloses a method of preparing a fluoropolymer aqueous dispersion comprising carrying out a polymerization in an aqueous medium in the presence of a fluorine-containing surfactant (A) having an octanol/water partition coefficient of 1.5 to 3.5 (page 1, paragraph [0008]), which is expressed in terms of log P, wherein P represents the ratio between fluorine-containing surfactant (A) concentration in octanol/fluorine-containing surfactant (A) concentration in water (page 1, paragraph [0018]) (i.e., the claimed LogPOW). Tsuda further discloses the fluorine-containing surfactant (A) is a carboxylic acid-base surfactant having the formula CF3OCF(CF3)CF2OCF(CF3)COOM wherein M is H, NH4 or an alkali metal due to its good polymerization stability and good removability (page 2, paragraphs [0021-0022; 0024; 0032]).
	The surfactant (A) having the formula CF3OCF(CF3)CF2OCF(CF3)COOM wherein M is H, NH4 or an alkali metal necessarily has a Log POW within the claimed range of 2.5 to 3.4 because it is identical to the compound recited in claim. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
As to the amount of the surfactant, the language “wherein the polytetrafluoroethylene is obtainable using the fluorinated surfactant” suggests a product by process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.
In the instant case, Tsuda discloses the same fluorinated emulsifier required by the claim. Further, it is not readily clear how or if the amount of fluorinated emulsifier differentiates the claimed composition from that of the prior art combination.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that Tsuda meets the fluorinated emulsifier requirements of the claimed, Tsuda meets the product-by-process limitation regarding the amount of initiator of the instant claim.
	Alternatively, Tsuda teaches that the concentration of the fluorine-containing surfactant is not lower than 0.1 ppm from fluoropolymer dispersion stability viewpoint, and preferably not higher than 1% by mass from the processing treatment viewpoint (paragraph [0120]).
Since the instant specification is silent to unexpected results, the specific amount of fluorinated surfactant is not considered to confer patentability to the claims. As the dispersion stability and processing treatment properties are variables that can be modified, among others, by adjusting the amount of fluorinated surfactant,  the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of fluorinated surfactant in Tsuda to obtain the desired dispersion stability and processing treatment properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Tsuda teaches that in producing fluoropolymer aqueous dispersions, it is demanded that the concentration of the fluorine-containing emulsifier contained in the aqueous dispersion obtained after polymerization be as low as possible so as to not influence the physical properties, among others, of the moldings obtained from the fluoropolymer, without deteriorating the dispersion stability of the fluoropolymer particles (page 1, paragraph [0002]). Tsuda disclose that the surfactant (A) having the requisite octanol/water partition coefficient is readily removed from the fluoropolymer aqueous dispersion (page 1, paragraph [0017]).
	At the time of the invention, it would have been obvious to one ordinary skill in the art, having the teachings of the prior art before him or her, to replace the fluorinated carboxylate dispersing agent of Malhotra with the fluorine-containing surfactant (A) having the formula CF3OCF(CF3)CF2OCF(CF3)COOM of Tsuda. The motivation for doing so would have been that said surfactant (A) is readily removed from the aqueous dispersion of fluoropolymer so that said surfactant (A) does not influence the physical properties of products comprising said fluoropolymer, without deteriorating the dispersion stability of the fluoropolymer particles.
	While the prior art combination does not explicitly disclose the claimed break strength, the prior art combination encompasses compositions substantially identical to those of the instant application and as claimed. Therefore, one of ordinary skill in the art would expect them to have the same properties including the claimed break strength. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Tsuda with Malhotra to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s comments regarding the 35 U.S.C. §112 (pre-AIA ), first paragraph, rejection of record, the rejection is withdrawn.
In response to Applicant’s claim amendments, the grounds of rejection are altered. Applicant’s arguments regarding the application of the prior art references are unpersuasive.
	
First, Applicant contends that the amendments to claim 1 place the claimed invention commensurate in scope with the alleged data of unexpected results.
	Applicant’s allegation is unpersuasive. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP §716.02(d).
	In the instant case, the evidence upon which Applicant relies to show the unexpectedly superior uniformity displayed by the claimed invention after a stretch test is not commensurate in scope with the claims. Specifically, the evidence relies on data shown in inventive examples in both the original disclosure of a Rule 132 Declaration by Taketo Kato signed (19 Dec 2016) (Dec 2016 Declaration), wherein Applicant provides a chart showing the reaction conditions on page 14 of the Appeal Brief filed 25 September 2020, and reproduced below:

    PNG
    media_image1.png
    733
    626
    media_image1.png
    Greyscale

	Each inventive example, at the very least, requires a specific amount of potassium permanganate and oxalic acid as the initiator system; a specific type and amount of fluorinated surfactant; a specific amount of TFE monomer; and specific reaction parameters that are required to obtain a product having the requisite stretch test appearance that Appellant considers surprising. However, the claimed amounts of initiator and fluorinated surfactant are much broader than those of the examples; further, the claimed invention recites other fluorinated surfactants that are not supported by the evidence. Applicant has not provided a persuasive argument that one of ordinary skill in the art would be readily aware that the unexpected properties allegedly exhibited by the data would be present in all embodiments encompassed by the scope of the claimed invention.
	Furthermore, Malhotra stresses the desire to maintain a uniformity of stretch (col. 1, lines 46-53); therefore, there is some suggestion that Malhotra recognizes the and desires the same uniformity that Applicant considers unexpected. Therefore, the uniform appearance is not considered an unexpected property as it is recognized in the prior art as an obtainable and desirably property.

Applicant further contends that the stretch test performed in the prior art differs from the stretch test performed by Applicant.
	Applicant’s argument is unpersuasive because Applicant has not provided a reasoned and persuasive argument that the that the differing tests relevantly impact the claimed properties or that a composition encompassed by the scope the prior art would not necessarily have the same properties of the claims.

Applicant further contends that the prior art does not disclose the requisite standard specific gravity (SSG) of the claims. Specifically, Applicant contends that Malhotra only discloses 2.159 and 2.151 as the SSG of PTFE.
	Applicant’s argument is unpersuasive. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP §2123(II). Furthermore, the totality of the prior art must be considered, and proceeding contrary to accepted wisdom in the art is evidence of nonobviousness. In re Hedges, 783 F.2d 1038, 228 USPQ 685 (Fed. Cir. 1986). See MPEP §2145.
	In the instant case, Malhotra discloses that the standard specific gravity is preferably less than 2.160 (col. 1, lines 41-42), which falls within the claimed range. The prior art disclosure is not limited to those values present only in the examples, and the prior art must be considered in its totality.

Applicant further refers to Comparative Example C of Jones (US 6,136,933) to indicate that the prior art does not have the break strength required by the claims. Specifically, Applicant indicates that Comparative Example C is made according to the disclosure of Malhotra and has a break strength that is lower than that of the claim.
	Applicant’s argument is unpersuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In the instant case, while the scope of Malhotra encompasses one embodiment that has a break strength lower than that of the claims, Applicant’s claimed invention is rejected over a combination of references. Specifically, Comparative Example C of Jones uses an ammonium perfluorooctanoate as a dispersing agent, whereas the prior art combination replaces said dispersing agent with fluorinated surfactants that are identical to those required by the claims. Additionally, Jones indicates that Comparative Example C utilizes a technique that differs from Malhotra (i.e., utilizing a technique of continuous pumping of initiator). It is not readily clear if the different method adversely affects the break strength of the product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        07/26/2022